Exhibit 10.15

 

LOGO [g43317exa_pg1a.jpg]     

Ronald E. Logue

Chairman and Chief Executive Officer

 

One Lincoln Street

PO Box 5225

Boston, MA 02206-5225

 

    

Telephone:

Facsimile:

 

617 664 1600

617 664 1618

     relogue@statestreet.com

November 11, 2005

Jeffrey N. Carp

8 Rowan Field Road

Wayland, MA 01778

Dear Jeffrey:

On behalf of State Street, I am pleased to provide you with an offer of
employment, subject to satisfactory completion of references and legally
required background investigation. Your position will be Chief Legal Officer,
your title will be Executive Vice President and you will report directly to me.
The terms of your employment will be as stated on the enclosed term sheet.

I anticipate a start date of January 3, 2006.

All who have met you are excited about you joining our team. We all feel you
will bring expertise and leadership to a critical function. We also feel you
will be a significant contributor to our senior policy making group, the
Operating Group.

I very much look forward to working with you and benefiting from your advice and
counsel.

 

Best regards, LOGO [g43317exa_pg1b.jpg]



--------------------------------------------------------------------------------

Terms of Hire

 

1. Title    Executive Vice President (Subject to approval of the Board of
Directors of the Company (the “Board))    Chief Legal Officer (16b reporting
position, also responsible for compliance and risk) reporting to Chairman & CEO;
member of the Operating Group 2. Base Salary    Annual rate of $500,000    Paid
bi-weekly or in accordance with Company’s general practice. 3. Annual Bonus   
       a. 2006 Bonus    Guaranteed: $1,000,000 cash plus $500,000 in Deferred
Stock Awards (“DSA’s”)    Cash and DSA’s awarded in 3/2007. DSA’s issued
pursuant to the 1997 Equity Incentive Plan (“EIP”) and subject to vesting in two
equal annual installments following the grant date     b. 2007 & Thereafter   
Target bonus set annually by Executive Compensation Committee of the Board
(“ECC”).    Anticipated to be in same range as 2006 subject to expected level of
individual performance. Funded based on achievement of specific Company
performance targets established by the ECC under provisions of the State Street
Corp. Senior Executive Annual Incentive Plan for the applicable plan year. 4.
Long-Term Awards           a. 2006 Option/SAR Grant - March, 2006    Award value
of $1,000,000.    Issued in March 2006 under the provisions of the EIP. Award
value converted to a specific number of options using Black-Scholes approach.
Strike price to be market price of date of grant. Options have a ten year term
and become exercisable in four annual installments starting on the first
anniversary of the date of grant.     b. 2006 Performance Award- March, 2006   
Award value of $1,500,000    Issued in March 2006 under provisions of the EIP
with respect to the performance period commencing January 1, 2006. Award subject
to achievement of performance targets, set by the ECC.     c. 2007 & thereafter
      Anticipated to be in same range as 2006 subject to expected level of
individual performance.



--------------------------------------------------------------------------------

Terms of Hire

 

5. Sign-on Bonus    $1,600,000 cash    In replacement of forfeited 2005 expected
bonus from current employer; payable not later than 3/15/06. If any payments are
made by current employer, the sign-on bonus will be proportionality reduced, or
repaid, as the case may be. 6. Severance    Executive Severance Plan    In case
of termination by the company without cause during the initial 2 years of
employment, a special severance benefit of $1,600,000 will be paid over 104
weeks (without mitigation on account of subsequent employment) subject to
restrictions on competition and a covenant not to solicit as limited by Section
14 below. This payment will be in lieu of all other severance entitlements.
After two years, this commitment shall expire and the Company’s standard
severance policies shall apply to any employment termination. 7. Sign-on Equity
Award      

    a. Options

 

    b. DSA’s

  

Award value of $1,250,000

 

Award value of $250,000

   Award of Options and DSA’s to be made at the first meeting of the ECC
following start date under the terms of the EIP and subject to vesting in equal
installments on each of the 1st, 2nd, 3rd and 4th anniversary of April 1, 2006.
In case of termination by the Company without cause, vesting to be accelerated.
Option Award value to be converted to a specific number of options using
Black-Scholes approach. Strike price equal to market value on grant date. Award
is in addition to other awards and in replacement for awards forfeited by
current employer; If any portion of the current employer’s awards are delivered,
the replacement awards will be reduced on a proportional basis by the value of
the retained awards using the grant date of the replacement awards as the date
for the calculation of all values.



--------------------------------------------------------------------------------

Terms of Hire

 

8. Retirement Benefits    Supplemental Defined Benefit Pension Plan    In case
of termination of your employment by the Company without cause prior to the date
on which you first qualify for a vested benefit under the Plan (i.e. pursuant to
the Rule of 60), then you will be entitled to a payment from the Company equal
to a single life annuity benefit payable at age 65 calculated by using (x) 2
 1/2% of your Final Average Earnings (as defined in the Plan) if such
termination occurs prior to the one year anniversary of your start date, (y) 5%
of your Final Average Earnings if such termination occurs after the one year
anniversary of your start date and prior to the date on which you first qualify
for a vested benefit under the Plan and (z) if such termination occurs following
a Change of Control, as defined in the applicable Change of Control Agreement,
you will receive, pursuant to the Change of Control Agreement and in lieu of x
or y above, 2  1/2% per year of your Final Average Earnings for each full year
of your employment plus 3 additional years of age and service credit.       Such
payment will be made in a lump sum upon termination, discounted to the date of
payment using deferred annuity actuarial factors applicable to the Plan at that
date.       After you first qualify for a vested benefit under the Plan, this
commitment shall expire and the Company’s standard vesting policies respecting
the Plan shall apply to any employment termination. In the event that your
employment terminates for any reason, other than for Cause, after satisfying the
age and service requirements of Section 3.3 of the Plan, you will vest in your
accrued benefit which will be calculated and paid under the provisions of the
Plan. In any case there shall be no reduction in benefits for retirement income
from employers other than the Company or from self funded plans. 9. Change of
Control Arrangements    Standard agreement for Executive Vice Presidents.    If
a change of control occurs in 2006, your Recent Annual Bonus Percentage (as
defined in the Plan) shall be 300%.



--------------------------------------------------------------------------------

Terms of Hire

 

10. Other Benefits    Including: Executive Financial Planning, Executive
Physical, Health, 401(k), etc.    As enjoyed by others at similar level within
the Company. 11. Continued Employment    At will    All Compensation and awards
are conditioned on continued employment through the required payment dates
except as expressly provided and upon compliance with all applicable company
rules and policies and conditions set forth in applicable plans. 12. Taxes   
Payments subject to taxes    All Compensation and awards are subject to any
applicable taxes, withholdings and deductions. 13. 409A    Only if applicable   
Payments due upon separation will be paid six months after separation or as
required to avoid excise or extraordinary tax. All other payments and awards
will be timed to comply with section 409A. 14. Non Competition      
Notwithstanding anything to the contrary in applicable plans or agreements, any
non competition covenants shall be limited to employment with the following
companies, (and their respective parents, subsidiaries and affiliates) Bank of
New York, Deutsche Bank JP Chase, Melon, Northern Trust, IBT, Bank of America,
and Marsh McLennan. In the event of a termination of employment following a
change in control, covered by the Company’s Change of Control Agreement referred
to in Section 9 above, the sole non competition and non solicitation
restrictions shall be those set forth in that Agreement.

 

Accepted:

/s/ Jeffrey N. Carp

Jeffrey N. Carp



--------------------------------------------------------------------------------

LOGO [g43317exa_pg6.jpg]    Global Human Resources   

1 Lincoln Street

Boston, MA 02111

October 31, 2008

Jeffrey N. Carp

State Street Financial Center

One Lincoln Street

Boston, MA 02111-2900

Dear Jeff:

As requested, I am writing to acknowledge certain terms and conditions of your
employment with State Street Corporation and its affiliates (the “Company”).

In accordance with your terms of hire, dated November 11, 2005, any
non-competition covenants in any employee plans, arrangements and agreements
maintained by the Company, including, without limitation, the State Street
Executive Supplemental Retirement Plan (the “ESRP”), will be limited to
employment with any of the following companies (and their respective parents,
subsidiaries, and affiliates), notwithstanding anything to the contrary in such
employee plans, arrangements and agreements: The Bank of New York Mellon
Corporation, Deutsche Bank AG, JP Morgan Chase & Co., Northern Trust
Corporation, Bank of America Corporation and Marsh & McLennan Companies. Your
current Employment Agreement and all non-compete provisions shall cease and have
no further force and effect upon a change of control.

In the event of a change of control, you are entitled to continued employment
with the Company for a period of two years. During this period, your position,
authority, duties, and responsibilities will remain the same in all material
respects, as will your compensation and benefits. These rights are detailed in
your change of control agreement and are subject to the terms of that agreement.
With regard to the ESRP, you will continue to accrue a supplemental defined
benefit under the ESRP while you are employed by the Company in an amount equal
to 2.5% of your Final Average Earnings (as defined in the ESRP) for each year of
completed service through December 31, 2013 (your “Freeze Date”). Your
supplemental defined benefit is subject to an overall cap equal to 20% of Final
Average Earnings (as defined in the ESRP). However, the dollar amount or your
benefit is subject to an annual cost of living adjustment for each year of
employment following the Freeze Date through December 31, 2017. In addition, you
will be entitled to an annual defined contribution credit of $200,000 and an
annual deferred share award of $200,000 beginning on January 1, 2014, so long as
you remain employed by the Company and the ESRP remains in effect. The Company
retains the right to



--------------------------------------------------------------------------------

Jeffrey N. Carp

October 31, 2008

Page 2 of 2

 

amend or terminate the ESRP at any time; however, such action may not adversely
affect your accrued benefit under the plan or our obligation to you under this
letter.

The severance payment under your change of control agreement relating to three
years’ continued participation in the ESRP (the “ESRP severance payment”) is in
addition to the benefit that will be payable to you under the ESRP in connection
with your termination of employment. As presented to the Executive Compensation
Committee on September 18, 2007, and as set forth in your change of control
agreement, if a change of control of the Company occurs on or prior to your
Freeze Date, your ESRP severance payment will be calculated on the basis of your
final average pay formula under ESRP without regard to the maximum benefit limit
under the ESRP of 20% of your Final Average Earnings. If a change of control of
the Company occurs after December 31, 2013, your ESRP severance payment will be
calculated on the basis of your defined contribution formula under the ESRP. An
illustration of how these provisions will operate is attached.

For purposes of the ESRP, your Participant Earnings for the Plan Year (as
defined under the ESRP) that commenced on January 1, 2006, were $3,083,000. This
amount represents the minimum Final Average Earnings for purposes of determining
your supplement defined benefit under the ESRP.

Please indicate your assent to the foregoing by executing where indicated below
and returning the document to me.

 

Very truly yours,

/s/ David O’Leary

David O’Leary Executive Vice President Global Human Resources

 

ACCEPTED AND AGREED:     

/s/ Jeffrey N. Carp

    

10/31/08

Jeffrey N. Carp      Date